Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 07/12/2021 in which claims 1-17 of the instant application are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/12/2021.

Drawings

The Examiner contends that the drawings submitted on 09/02/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are rejected on the ground of nonstatutory double patenting over claims 1-16 of U.S. Patent No. 11,102,509. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 11,102,509, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-17 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Seregin et al. (US 2013/0114707) discloses methods and apparatus for encoding and decoding video data. In an example an intra-mode for predicting a current block of video data and most probable intra-modes (MPMs) for predicting the current block of video data may be determined. MPMs for predicting the current block of video data may be determined. An index for each of the MPMs based on an order in which the intra-mode for predicting the current block is compared to the MPMs may be determined. When one of the MPMs for predicting the current block matches the intra-mode for predicting the current block, the index of the matching MPM (abstract).

Lim et al. (US 2020/0051288) discloses an image processing method, wherein the method includes the steps of dividing a picture of an image into a plurality of coding units which are basic units in which an inter prediction or an intra prediction is performed; and selectively configuring a prediction mode list for deriving a prediction direction of the decoding target block from an intra prediction direction of an decoding target object from an intra prediction direction of a neighboring block adjacent to the decoding target object for an intra predicted unit among the divided coding units; wherein includes the picture or the divided coding units is/are divided into a binary tree structure in the step of dividing the coding units (abstract).

Lee et al. (US 2019/0116381) discloses a method for processing a video according to the present invention that comprises: generating a plurality of Most Probable Mode (MPM) candidates; determining whether there is an MPM candidate identical to an intra-prediction mode of a current block among the plurality of MPM candidates; obtaining the intra-prediction mode of the current block, based on a result of the determining; and performing an intra-prediction for the current block, based on the intra-prediction mode of the current block (abstract).

Zhang et al. (US 2018/0199062) discloses a video decoder that determines a current block of a current picture of video data has a size of P.times.Q, wherein P is a first value corresponding to a width of the current block and Q is a second value corresponding to a height of the current block, wherein P is not equal to Q, wherein the current block includes a short side and a long side, and wherein the first value added to the second value does not equal a value that is a power of 2; decodes the current block of video data using intra DC mode prediction, wherein decoding the current block of video data using intra DC mode prediction comprises performing a shift operation to calculate a DC value and generating a prediction block for the current block of video data using the calculated DC value; and outputs a decoded version of the current picture (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 9, and 17, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Claims 1-17 would be allowable if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482